Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about October 11, 1996, which, sua sponte, dismissed this proceeding, denominated as one pursuant to CPLR article 78, for failure to file the initiatory papers before serving them, unanimously affirmed, without costs.
The court properly dismissed the proceeding on the ground that petitioner’s service of process without first purchasing an index number and filing the initiatory papers was a nullity (Matter of Gershel v Porr, 89 NY2d 327).
Concur — Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.